NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      FED. R. APP. P. 32.1




             United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                   Argued October 5, 2010
                                  Decided November 8, 2010

                                            Before

                              WILLIAM J. BAUER, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge

                              JOHN DANIEL TINDER, Circuit Judge



No. 10‐1623

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff‐Appellee,                           Court for the Eastern District of Wisconsin.

        v.                                         No. 2:08‐cr‐00053‐RTR‐36

TROY SMITH,                                        Rudolph T. Randa,
     Defendant‐Appellant.                                Judge.




                                          O R D E R

       Troy Smith pleaded guilty to conspiring to distribute cocaine.  See 21 U.S.C. §§ 846 and
841(a)(1).  The district court found that Smith was a career offender, see U.S.S.G. § 4B1.1, and
refused to award Smith a downward adjustment for acceptance of responsibility, id. § 3E1.1.
Smith challenges both findings on appeal.  We uphold the district court’s determination that
Smith is a career offender, but vacate his sentence and remand for resentencing because the
 No. 10‐1623                                                                                      Page 2


court injected extraneous comments into the sentencing proceeding and did not adequately
explain its basis for denying an adjustment for acceptance of responsibility.

        From  late  2007  until  his  arrest  in  early  2008,  Smith  participated  in  a  conspiracy  to
distribute cocaine.  He cooperated with authorities after his arrest and pleaded guilty later that
year.  In March 2009, Smith was released on bond pending sentencing and moved in with his
mother.  Soon after, Smith’s probation officer prepared a presentence report recommending a
3‐level decrease for acceptance of responsibility. 

        The events after Smith’s release are at the heart of this appeal.  At some point between
March and June 2009, an armed robbery occurred at the home of Smith’s mother.  In June 2009,
a confidential informant told local authorities that Smith, a felon, had three guns in his mother’s
house.  Milwaukee police officers obtained a search warrant, found a gun, and arrested Smith.
Within days federal prosecutors had obtained a second indictment against Smith, this time for
possession of a firearm by a felon, 18 U.S.C. § 922(g)(1).  The district court revoked Smith’s
bond  based  on  this  arrest  and  indictment.    Approximately  two  and  a  half  months  later,  in
August 2009, the government dismissed the § 922(g)(1) indictment.  Around the same time,
the Milwaukee County Circuit Court revoked Smith’s parole for an earlier state crime due to his
arrest.

        In February 2010, the probation officer drafted an addendum to the presentence report
based  on  representations  made  by  the  prosecutor,  in  which  the  probation  officer  opposed
Smith receiving an adjustment for acceptance of responsibility.  In this addendum, the probation
officer recounts “information” received by the prosecutor that Smith had dealt drugs, possessed
guns,  robbed  people  in  his  home,  and  confronted  gang  members,  all  while  on  bond  in  the
federal case.  The addendum does not identify the prosecutor’s source, and no corroborating
evidence is mentioned.  The addendum also discloses the § 922(g)(1) dismissal, and relates that
Smith had told the government about the armed robbery at his home during an interview and
had denied owning the gun found in his bedroom. 

       Three days after the probation officer released this addendum, the federal prosecutor
amended  his  previously  filed  motion  for  a  reduced  sentence  under  U.S.S.G.  §  5K1.1.    The
prosecutor requested a 30% reduction in both § 5k1.1 motions, and in his amended § 5k1.1
motion, the prosecutor for the first time attempted to explain what happened during Smith’s
release.  The government presented new information about the robbery, recounting that an
informant  (apparently  the  same  source  who  provided  probable  cause  for  the  state  search
warrant) had told authorities that Smith participated in the robbery of a drug dealer at the
house.  The government also represented that Tamika Baldwin, a friend of Smith’s sister, had
given authorities a false affidavit stating that she planted the gun found in Smith’s room.  A
 No. 10‐1623                                                                                        Page 3


second confidential informant (not the informant whose information led to the search of Smith’s
home) told local authorities that Baldwin had fabricated the story in her affidavit, and that
Baldwin, Smith, and Smith’s sister conspired to provide this false information.  The government
also described how further investigation suggested that one of Smith’s associates had hidden
the gun in his bedroom immediately before the police arrived.  Consequently, the government
dismissed its charge against Smith for possession of the firearm. 

        At sentencing, the prosecutor expressly declined to argue for or against an adjustment
for acceptance of responsibility.  The prosecutor also observed that (1) Smith was present at his
mother’s home during the robbery, though his involvement, if any, remained uncertain; (2) the
police found a gun under Smith’s pillow, though who owned it and Smith’s knowledge of it
remained unclear; and (3) Smith knew that Baldwin claimed to have planted the gun, though
it is unclear if he thought she had lied.  The prosecutor ended his discussion by requesting a
sentence 30% below the Guidelines imprisonment range. 

        During his allocution, Smith insisted that he bore no responsibility for the robbery at his
mother’s home, that someone had planted the gun in his bedroom, and that the conflicting
information about the gun obtained from the informants and the government’s investigation
showed  that  at  least  one  informant  had  lied.    Smith  also  spoke  for  the  first  time  about  the
robbery, recounting that someone entered his residence and robbed a close friend.  The victim
contacted the police, but Smith did not file a separate report.  Smith said that he and his family
felt responsible because the robbery had occurred in their home, so Smith and his family “got
the money” back and reimbursed his friend.

        The district court first found that Smith is a career offender, see U.S.S.G. § 4B1.1, because
of his prior Wisconsin convictions for armed robbery and fleeing the police in a vehicle.  The
court then concluded that Smith did not merit an adjustment for acceptance of responsibility
because,  according  to  the  court,  he  had  not  ended  his  criminal  conduct  or  rejected  his
criminal associations.  But the court did not resolve any of the underlying factual disputes.
The district court stated that, “regardless of the version of events, it’s not exactly something that
suggests acceptance of responsibility.”  The Judge also said that he did not know if Smith was
responsible for the gun or the Baldwin affidavit: 

        [A]lready said we’re not going to ever know the real story about the gun under
        the pillow and whether or not you agreed with your sister about sending that
        letter stating it was a plant. . . . [Y]our whole life suggests you’ve been living in
        complete and total deception. . . .  People that you work or associate with they lie
        to you, they cheat, they’re violent.  
 No. 10‐1623                                                                                        Page 4


Towards  the  end  of  the  hearing,  however,  the  Judge  indicated  that  he  did  take  into
account  Smith’s  arrest  for  the  gun,  stating  “the  Court  factored  into  the  lack  of  acceptance
of  responsibility—it  was  related  to  the  conduct  that  was,  in  turn,  the  conduct  that  got  him
revoked . . . .”

        The Judge also engaged in an extended discussion of topics that lie outside of the record.
He linked Smith’s actions to the national and international repercussions of drug trafficking,
describing Smith as being part of “a grand criminal enterprise” that brings cocaine into the
United States from Mexico and is “ruining Mexico.”  The Judge remarked on President Obama’s
visits with Mexican President Felipe Calderon, Mexican gangs, border violence, and the high
kidnaping rates in Arizona, concluding that “this is all created by people like you.”  The Judge
also discussed the enormous fiscal and human cost of drug crime before connecting Smith’s
actions to broader issues of urban decline, and lamented the current state of neighborhoods he
and his family members used to frequent.  In describing one such neighborhood, the Judge
concluded: “You’re sucking us dry, Mr. Smith. . . . Those houses are still standing there, but the
people have changed.  And itʹs people like you that are ruining it.  Your familyʹs ruining it.”

        The district court calculated a total offense level of 34 and a criminal history category
of VI, resulting in a total imprisonment range of 262 to 327 months.  The court granted the
government’s amended § 5K1.1 motion, effectively reducing the imprisonment range by 30%
to 183 to 229 months.  The court announced from the bench a prison term of 183 months, but
later awarded Smith 7 months as credit for time served on his state conviction, resulting in a
final sentence of 176 months.

        We initially dispose of Smith’s argument that his Wisconsin conviction for fleeing the
police in a vehicle, see Wis. Stat. § 346.04(3), is not a “crime of violence” for purposes of the
career‐offender Guideline, U.S.S.G. § 4B1.1, and thus he does not qualify under that section.  We
recently held otherwise in United States v. Dismuke, 593 F.3d 582, 596 (7th Cir. 2010), and are
unpersuaded by Smith’s contention that Dismuke was wrongly decided.  See Welch v. United
States, 604 F.3d 408, 424‐25 (7th Cir. 2010).

       Smith  next  argues  that  the  record  does  not  support  the  district  court’s  refusal  to
grant him an adjustment for acceptance of responsibility.  When reviewing a sentence, we first
ensure that the district court provided a fair process.  Gall v. United States, 552 U.S. 38, 51 (2007);
United States v. Figueroa, __ F.3d __, 2010 WL 3528847, at *4 (7th Cir. Sept. 13, 2010).  The court
“must adequately explain the chosen sentence to allow for meaningful appellate review and to
promote  the  perception  of  fair  sentencing.”    Gall,  552  U.S.  at  50.    Federal  Rule  of  Criminal
Procedure 32 elaborates that a court must rule on a “controverted matter . . . or determine that
 No. 10‐1623                                                                                        Page 5


a ruling is unnecessary either because the matter will not affect sentencing, or because the court
will not consider the matter in sentencing.”  FED. R. CRIM. P. 32(i)(3)(B).   

         The  district  court’s  comments  at  sentencing  ventured  too  far  from  the  record  and
provided an insufficient factual basis for its sentencing determination.  The Judge’s extraneous
discussion during sentencing was inappropriate.  We discussed similar comments in Figueroa,
2010 WL 3528847, at *3‐4, and United States v. Wilson, No. 09‐3823, 2010 WL 2680511, at *3 (7th
Cir.  July  6,  2010).    In  Figueroa,  we  reversed  a  sentence  because  the  Judge  in  that  case  had
referenced  matters  outside  of  the  record  that  undermined  the  stated  basis  for  the  sentence,
including mentioning Hitler, Hugo Chavez, and Mexico’s relation to the drug trade.  Figueroa,
2010 WL 3528847, at *2‐5.  In Wilson, we were similarly “troubled” by the Judge’s discussion of
the “local, national, and international implications of the drug trade,” such as border violence,
Columbian guerillas, and the effect of drug violence on the Judge’s childhood neighborhood,
but we concluded that the district court sufficiently based its sentence on factors enumerated
in 18 U.S.C. § 3553(a).  Wilson, 2010 WL 2680511, at *2‐3.  The Judge made similar comments
during  sentencing  in  this  case,  including  references  to  border  violence  and  a  now‐violent
neighborhood in Milwaukee.  We appreciate “that sentencing is an individual, and at times
idiosyncratic, process.”  Figueroa, 2010 WL 3528847, at *4.  Smith is no saint, as his criminal
history and conviction in this case attest, but it is inappropriate to blame him for issues of broad
local, national, and international scope that only tangentially relate to his underlying conduct.
See  id.    As  in  Figueroa,  we  cannot  know  whether  these  considerations  influenced  Smith’s
sentence,  thereby  occluding  the  perception  of  fair  sentencing  and  preventing  meaningful
appellate review.  See id. 

        Moreover, reversal is necessary because in refusing to give Smith credit for acceptance
of responsibility, U.S.S.G. § 3E1.1, the district court did not comply with Rule 32ʹs command to
resolve contested factual issues that will affect a sentence.  The application of § 3E1.1 is a factual
finding reviewed for clear error.  United States v. Sellers, 595 F.3d 791, 793 (7th Cir. 2010).  The
district court conceded that it did not know if Smith possessed the gun and made no finding
regarding whether someone planted it in Smith’s bedroom, and yet the court stated that it took
the  presence  of  the  gun  into  account  in  denying  acceptance  points.    If  Smith  did  not  know
about the gun—as suggested by the government’s unusual step of dismissing its § 922(g)(1)
indictment—then  the  presence  of  the  gun  in  Smith’s  residence  cannot  evidence  a  failure  to
accept responsibility unless the person who hid it there was a criminal associate with whom
Smith should not have been associating.  See U.S.S.G. § 3E1.1 cmt. n.1(b).  Similarly, the district
court  acknowledged  that  it  did  not  know  whether  Smith  had  conspired  with  his  sister  to
fabricate the Baldwin affidavit, and yet the court said that it was denying acceptance points
because  Smith  had  not  ended  his  criminal  conduct  or  disassociated  from  criminals—an
outcome that assumes resolution of the factual dispute.  Additionally, the district court did
No. 10‐1623                                                                                 Page 6


not address Smith’s statement during his allocution that he and his family “got the money” back
and returned it to the victim, making it unclear whether the Judge interpreted Smith’s statement
as a concession of criminal conduct.

       The district court’s errors were not harmless.  The court gave no indication that it would
have imposed the same sentence even if it had found that Smith accepted responsibility.  The
government acknowledged at sentencing that if the court determined that Smith had accepted
responsibility,  then  the  government  would  move  for  an  additional  1‐level  reduction  under
§ 3E1.1(b).  A 3‐level reduction would have brought Smith’s total offense level to 31, with a total
imprisonment range of 188 to 235 months.  A further 30% reduction would have equaled 132 to
164 months.

       We  VACATE  Smith’s  sentence  and  REMAND  to  the  district  court  for  resentencing.
Circuit Rule 36 shall apply on remand.